Exhibit 10.45

EMPLOYMENT AGREEMENT

This Employment Agreement (hereinafter referred to as “Agreement”) is entered
into by and between Perry Ellis International, Inc. (hereinafter referred to as
the “Company”) and Mr. Paul Rosengard (hereinafter referred to as “Mr.
Rosengard”).

WHEREAS, the Company desires to employ Mr. Rosengard in the capacity of
President, Perry Ellis Brand; and

WHEREAS, the Company and Mr. Rosengard desire to set forth in this Agreement all
of the terms and conditions of said employment, and to establish a mechanism to
resolve disputes relating to said employment, and to establish limitations on
post-term solicitation, use of confidential information, and competition;

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained in this Agreement, the Company and Mr. Rosengard agree as follows;

 

1. Effective Date and Term.

This Agreement is effective as of August 1, 2007 (the “Effective Date”). This
Agreement is for an indefinite term and can be terminated at any time by either
party in accordance with the terms and conditions expressly set forth herein.

 

2. Duties and Responsibilities.

The Company hereby employs Mr. Rosengard as Group President, Perry Ellis and
Premium Brands, with such powers and duties in those capacities as may be
established from time to time by the Company in its discretion. Mr. Rosengard
will report directly to Oscar Feldenkreis, Vice Chairman, President and Chief
Operating Officer of the Company. Mr. Rosengard will work for the Company on a
full working time basis and devote his full time, attention and energies to the
Company’s business. During his employment, Mr. Rosengard will not actively or
passively, if same would materially detract from his duties hereunder, engage in
any other business activities on his own behalf or for any other entity, other
than for the benefit of the Company, regardless of whether such activity is
pursued for profits, gains, or other pecuniary advantage. However, nothing in
this Agreement shall prevent Mr. Rosengard from passively investing in business
activities so long as such investments require no active participation by
Mr. Rosengard, or from engaging in other charitable or civic activities so long
as such activities do not materially detract from Mr. Rosengard’s job duties
herein. Mr. Rosengard shall be based at the Company’s principal offices in New
York, New York except for required travel on the Company’s business.

 

3. Compensation.

a. Base Salary. The Company promises to pay Mr. Rosengard an annualized base
salary of Five Hundred Thousand Dollars ($500,000.00), less applicable
deductions, payable in installments according to the Company’s normal payroll
practices.

 

1



--------------------------------------------------------------------------------

Mr. Rosengard shall be eligible to receive annual zed increases in compensation,
at the discretion of the Company, to become effective on or before May 1 of the
applicable calendar year, if Mr. Rosengard’s job performance merits an increase
in pay.

b. Management Incentive Program. In addition to the Base Salary described in
Paragraph 3.a of this Agreement, the Mr. Rosengard shall participate in the
Company’s Management Incentive Program (hereinafter, “MIP”). The amount and
method of payment of any compensation paid to Mr. Rosengard shall be determined
in accordance with the applicable terms of the MIP. Mr. Rosengard shall be
eligible for up to 40% target bonus under the MIP. Mr. Rosengard shall be
eligible to receive a prorated portion of his MIP bonus in the event
Mr. Rosengard is terminated without “Cause” as defined herein after the end of
the third quarter of the fiscal year. The amount of the prorated bonus shall be
calculated by multiplying Mr. Rosengard’s regular bonus (the amount that he
would have received had he continued in employment until the end of the fiscal
year) by a fraction, the numerator of which is the number of full months that
have expired at the time of Mr. Rosengard’s termination, and the denominator of
which is the number twelve (12).

c. Vacation and Personal Leave. Mr. Rosengard shall be eligible for up to four
(4) weeks of paid vacation each calendar year of his employment, and up to six
(6) days of personal leave each calendar year of his employment. Any accrued but
unused vacation and/or personal leave may not be carried forward from year to
year but will be paid out on the termination of Mr. Rosengard’s employment for
any reason.

d. Other Employee Benefits. Mr. Rosengard will be eligible to participate in any
other group employee benefit plan that is generally available to all Company
employees, so long as Mr. Rosengard meets the applicable eligibility
requirements of individual benefit plan and subject to the terms and conditions
of each benefit plan.

e. Expense Reimbursement. During Mr. Rosengard’s term of employment, the
Company, upon the submission of supporting documentation by Rosengard, and in
accordance with Company policies for its executives, shall reimburse Rosengard
for all reasonable expenses actually paid or incurred by Rosengard in the course
of and pursuant to the business of the Company, including expenses for travel
and entertainment.

 

4. Change in Control

In the event that, within the 12 month period following a Change in Control (as
herein defined), Mr. Rosengard’s employment is terminated by the Company other
than for Cause, or Mr. Rosengard terminates his employment for Good Reason (as
herein defined), he shall be entitled to the following benefits: (a) any granted
but unvested Stock and/or Option to purchase the Company’s common stock will
become fully vested and exercisable immediately upon such termination and shall
thereafter remain exercisable [till the earlier of 60 days or the expiration
date of such Option]; and (b) a severance payment in the aggregate amount of one
year of Mr. Rosengard’s then-current Base Salary (as defined in Paragraph 3(a)
hereof) plus an amount equal to any incentive compensation

 

2



--------------------------------------------------------------------------------

paid to Mr. Rosengard pursuant to Paragraph 3(b) hereof during the Company’s
fiscal year preceding any such termination. In order to receive the benefits
described in this Paragraph, Mr. Rosengard shall be required to execute a waiver
of claims and general release in a form reasonably satisfactory to both parties.

For purposes of this Paragraph 4, the term “Change in Control” shall mean the
occurrence of any of the following events:

 

  1. the acquisition by any person, entity or “group” (as defined in section
13(d) of the Exchange Act) (other than (x) any subsidiary or affiliate of the
Company or (y) any entity owned, directly or indirectly, 50% or more by Perry
Ellis International, Inc. or (z) any employee benefit plan of any such entity)
through one transaction or a series of related transactions of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company;

 

  2. The complete liquidation or dissolution of the Company (other than a
dissolution occurring upon a merger or consolidation thereof); or

 

  3. The sale, transfer or other disposition of all or substantially all of the
assets of the Company through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company; or

 

  4. The termination or replacement of George Feldenkreis as Chairman and Chief
Executive Officer of Perry Ellis International, Inc.; provided, however, that
the death or retirement of George Feldenkreis shall not trigger a Change in
Control under this Section 4.

“Good Reason” means, without Mr. Rosengard’s written consent: (i) a material
diminution of Mr. Rosengard’s titles, duties or responsibilities or the
assignment of duties or responsibilities that are materially inconsistent with
his titles, duties and responsibilities hereunder; (ii) a change in direct
reporting relationship to someone other than Oscar Feldenkreis; (iii) a
reduction in the Executive’s Base Salary, annual bonus or incentive compensation
opportunity (it being understood that a reduction in the dollar amount of
Mr. Rosengard’s annual bonus from year to year solely as the result of
achievement or failure to achieve the target performance objectives provided in
the annual bonus plan shall not constitute a reduction in Mr. Rosengard’s annual
bonus opportunity); or (iv) requiring Mr. Rosengard’s principal place of
business to be located other than New York, New York.

 

3



--------------------------------------------------------------------------------

5. Mr. Rosengard’s Death or Inability to Perform

In the event of Mr. Rosengard’s death, this Agreement and the Company’s
obligation to pay Mr. Rosengard’s salary and compensation automatically end. If
Mr. Rosengard becomes unable to perform his employment duties during the Term of
this agreement, and he has no paid leave of absence available to him, his
compensation under this Agreement shall automatically end until such time as
Mr. Rosengard becomes able to resume his job duties for the Company. In the
event that Mr. Rosengard becomes unable to perform his employment duties for a
cumulative period of six months within any span of twelve months, this Agreement
and Rosengard’s employment will be automatically terminated. In such case,
Mr. Rosengard’s salary and compensation shall automatically end.

 

6. Termination by Company for Cause.

The Company may terminate this Agreement and Mr. Rosengard’s employment “for
Cause” at any time with or without notice. As used herein, “for Cause” shall
mean any one of the following:

 

  •  

Mr, Rosengard’s habitual neglect of his job duties and responsibilities; or

 

  •  

Conviction of any felony, excluding minor traffic offenses; or

 

  •  

Commission of a material act of dishonesty or a material breach of a fiduciary
duty; or

 

  •  

Commission of a serious violation of any of the Company’s personnel policies,
including but not limited to violations of the Company’s policies against any
form of harassment; or

 

  •  

A material breach of this Agreement, provided that Mr. Rosengard has failed to
cure such material act or omission within 30 days after written notice thereof.

In the event Mr. Rosengard is termininated “for Cause,” his pay and benefits
shall end on his last date of employment and any unvested benefits shall
forfeit, and Mr. Rosengard shall be entitled to no other compensation from that
day forward, but will be promptly be paid for accrued compensation as of that
date, except as otherwise provide in paragraph 3(c) above.

 

7. Termination by Company Without “Cause”

The Company may terminate this Agreement and Mr. Rosengard’s employment without
Cause at any time and for any reason upon thirty (30) days written notice to Mr.
Rosengard. In the event that the Company terminates Mr. Rosengard’s employment
without Cause, the Company will pay Mr. Rosengard severance pay in the amount of
six (6) months of Base Salary. Mr. Rosengard shall be required to execute a
Severance Agreement and General Release in a form that is reasonably
satisfactory to both parties in order to receive severance pay. Mr. Rosengard
shall not be entitled to any compensation or benefits from the date of his
termination forward.

 

4



--------------------------------------------------------------------------------

8. Termination of Agreement by Mr. Rosengard

Mr. Rosengard may terminate this Agreement and his employment with the Company
upon thirty (30) days prior written notice to the Company. In such case,
Mr. Rosengard may be required to perform his business duties and will be paid
his regular salary up to the date of termination. At the option of the Company,
the Company may require Mr. Rosengard to depart from the Company at any time
during such thirty (30) day period upon receiving said thirty (30) days notice
from Mr. Rosengard of the termination of the Agreement, and in such event, the
Company shall only be required to pay Mr. Rosengard for the balance of his
salary and benefits for that workweek, and not be required to continue to pay
Mr. Rosengard any salary or benefits for the remainder of the thirty (30) day
period.

 

9. Cooperation

Upon the termination of this Agreement for any reason, Mr. Rosengard agrees to
cooperate with the Company in effecting a smooth transition of the management of
the Company with respect to the duties and responsibilities which Mr. Rosengard
performed for the Company. Further, after termination of this Agreement, Mr.
Rosengard will upon reasonable notice furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
litigation to which the Company is or may become a party.

 

10. Covenant Not To Compete

During the term of his employment (whether under this Agreement or otherwise)
and for a period of six (6) months following the termination of Mr. Rosengard’s
employment (for any reason, whether initiated by Mr. Rosengard or the Company),
Mr. Rosengard promises and agrees that he will not enter into any employment or
other agency relationship (whether as a principal, agent, partner, employee,
investor, owner, consultant, board member or otherwise) with any of the
following business organizations, or their affiliated organizations that
directly compete with the Company, if any: (1) Haggar; (2) Liz Claiborne, Inc.;
(3) Philips Van Heusen; (4) Kenneth Cole; or (5) DKNY, provided, that Mr.
Rosengard may hold the securities and/or passively invest in shares of capital
stock or other equity securities of any such entity so long as does not acquire
a controlling interest in or become a member of a group which exercises direct
or indirect control of more than five percent of any class of capital stock of
such entity. Mr. Rosengard acknowledges that the business entities identified in
the preceding sentence are competitors of Perry Ellis and that the restrictive
covenant herein is necessary to protect Perry Ellis legitimate business
interests. This restrictive covenant may be assigned by Perry Ellis to any
successor entities.

 

5



--------------------------------------------------------------------------------

11. Agreement Not to Disclose Trade Secrets or Confidential Information

(a) Trade Secrets. During the term of his employment and after (whether under
this Agreement or otherwise) Mr. Rosengard’s termination from employment with
the Company or any successor organization (for any reason by Mr. Rosengard or
the Company), Mr. Rosengard promises and agrees that he will not disclose or
utilize any trade secrets, confidential information, or other proprietary
information acquired during the course of his service with the Company and/or
its related business entities. As used herein, “trade secret” means the whole or
any portion or phase of any formula, pattern, device, combination of devices, or
compilation of information which is for use, or is used in the operation of the
Company’s business and which provides the Company an advantage or an opportunity
to obtain an advantage over those who do not know or use it. “Trade Secret” also
includes any scientific, technical, or commercial information, including any
design, list of suppliers, list of customers, or improvement thereof, as well as
pricing information or methodology, contractual arrangement with vendors or
suppliers, business development plans or activities, or Company financial
information.

(b) Confidential Information. During the term of his employment and after
Mr. Rosengard’s termination of employment (whether under this Agreement or
otherwise) with Perry Ellis or any successor organization (for any reason,
whether initiated by Mr. Rosengard or the Company), Mr, Rosengard shall not
divulge, communicate, use to the detriment of the Company or for the benefit of
any other person or persons, or misuse in any way any Confidential Information
pertaining to the business of the Company. Any Confidential Information or Data
now or hereafter acquired by Mr. Rosengard with respect to the business of the
Company (which shall include, but not be limited to information concerning the
Company’s financial condition, prospects, technology, customers, suppliers,
methods of doing business and promotion of the Company’s products and services)
shall be deemed a valuable special and unique asset of the Company that is
received by Mr. Rosengard in confidence and as a fiduciary. For purposes of this
Agreement, “Confidential Information” means information disclosed to
Mr. Rosengard as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by
Mr. Rosengard) prior to or after the date hereof and not generally known or in
the public domain, about the Company or its business.

 

12. Agreement Not to Solicit Or Hire Company Employees

If Mr. Rosengard leaves the employment of the Company for whatever reason,
Mr. Rosengard promises and agrees that during the twelve (12) months following
his departure from the Company, he will not, without the express written
permission of the Company, directly employ as a consultant or employee any
person who is a “Protected Employee.” “Protected Employee” shall mean any person
who is employed by PERRY ELLIS or its subsidiaries affiliates as of the
Effective Date or at any time during Mr. Rosengard’s employment hereunder and
who has, as part of that employment: (a) been exposed to or had knowledge of
confidential business information or trade secrets of PERRY ELLIS; (b) is a
party to any restrictive covenant with PERRY ELLIS; or (c) has relationships
with customers, vendors, or manufacturers and has the potential ability to
adversely impact PERRY ELLIS’ goodwill in any customer, vendor or manufacturer
relationship to any degree. However, the term “Protected Employee” shall not

 

6



--------------------------------------------------------------------------------

include any person whose employment has been voluntarily or involuntarily
terminated by PERRY ELLIS and who, following such termination, has not been
employed by PERRY ELLIS for at least six (6) months. Mr. Rosengard agrees not to
solicit, recruit or directly or indirectly hire or employ any of PERRY ELLIS’s
Protected Employees for twelve (12) months following the termination of
Mr. Rosengard’s employment for any reason, with the exception of the Executive
Administrative Assistants of Mr. Rosengard.

 

13. Injunctive Relief

In recognition of the unique services to be performed by Mr. Rosengard and the
possibility that any violation by Mr. Rosengard of paragraphs 10, 11, or 12 of
this Agreement may cause irreparable or indeterminate damage or injury to
Company, Mr. Rosengard expressly stipulates and agrees that the Company shall be
entitled upon ten (10) days written notice to Mr. Rosengard to obtain an
injunction from any court of competent jurisdiction regarding any violation or
threatened violation of this Agreement. Such right to an injunction shall be in
addition to, and not in limitation of, any other rights or remedies the Company
may have for actual or liquidated damages.

 

14. Survival

Anything contained in this Agreement to the contrary notwithstanding, the
provisions of paragraphs 10, 11, or 12 and the other provisions of this
Agreement necessary to effectuate the survival of Sections 10, 11, or 12 shall
survive termination of this Agreement and any termination of Rosengard’s
employment hereunder.

 

15. Judicial Modification of Agreement.

The Company and Mr. Rosengard specifically agree that a court of competent
jurisdiction (or an arbitrator as appropriate) may modify or amend paragraphs
10, 11, or 12 of this Agreement if absolutely necessary to conform with relevant
law or binding judicial decisions in effect at the time the Company seeks to
enforce any or all of said provisions.

 

16. Resolution of Disputes by Arbitration

Any claim or controversy that arises out of or relates to this Agreement, or the
breach of it, will be resolved by arbitration in the City of Miami in accordance
with the rules then obtaining of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court possessing jurisdiction over
arbitration awards. This Section shall not limit or restrict the Company’s right
to obtain injunctive relief for violations of paragraphs 10, 11, or 12 of this
Agreement. The prevailing party shall be entitled to payment for all costs and
reasonable attorney’s fees (both trial and appellate) incurred by the prevailing
party in regard to the proceedings.

 

7



--------------------------------------------------------------------------------

17. Adequate Consideration

Mr. Rosengard expressly agrees that the Company is providing adequate,
reasonable consideration for the obligations imposed upon him in this Agreement.

 

18. Effect of Prior Agreements.

This Agreement supersedes any prior verbal or written agreement or understanding
between the Company and Mr. Rosengard.

 

19. Limited Effect of Waiver by Company

If the Company waives a breach of any provision of this Agreement by
Mr. Rosengard, that waiver will not operate or be construed as a waiver of other
breaches of this Agreement by Mr. Rosengard.

 

20. Severability

If any provision of this Agreement is held invalid for any reason, said
invalidity shall not affect the enforceability of any other provision of this
Agreement, and all other provisions of this Agreement will remain in effect.

 

21. Assumption of Agreement by Company’s Successors and Assigns.

At the Company’s sole option, the Company’s rights and obligations under this
Agreement will inure to the benefit of and be binding upon the Company’s
successors and assigns, Mr. Rosengard may not assign his rights and obligations
under this Agreement.

 

22. Applicable Law

Mr. Rosengard and the Company agree that this Agreement shall be subject to and
enforceable under the laws of the State of Florida.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 30th day
of October, 2007.

 

Perry Ellis International, Inc.     Paul Rosengard By:  

/s/ Fanny Hanono

   

/s/ Paul Rosengard

 

8